Citation Nr: 0321371	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1979.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a December 1998 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in July 2001 
for additional development.  That development having been 
completed, the case is now ready for appellate review.  
Pursuant to the Board's remand decision the RO adjudicated a 
claim for service connection for osteomyelitis of the right 
leg and granted the claim with a 20 percent evaluation.  That 
decision has not been appealed and is not currently before 
the Board.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for residuals of a fractured right tibia and 
fibula has been obtained by the RO.

2.	The veteran's right leg is approximately 1 1/2 inches 
shorter than the left leg.

3.	The veteran's service connected residuals of a fractured 
right tibia and fibula is manifested by no more than 
moderate knee or ankle disability.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the veteran's residuals of a fractured right 
tibia and fibula are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5262 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The January 1999 Statement of the Case (SOC), and the October 
1999, February 2001, and January 2003 Supplemental Statements 
of the Case (SSOCs), advised the veteran of the laws and 
regulations pertaining to his claim for an increased rating 
for residuals of a fractured right tibia and fibula.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that an increased rating for the 
residuals of a fractured right tibia and fibula was being 
denied because the evidence did not show that the veteran's 
disability met the criteria for the next higher rating.  The 
SOC and SSOCs made it clear to the veteran that in order to 
prevail on his claim, he needed to present medical evidence 
that his disability met the criteria for a higher rating, 
which would be evidence tending to show that his disability 
represented marked knee or ankle disability.  The RO sent 
letters to the veteran dated in January 2002 and December 
2002  that informed him of the provisions of the VCAA and 
informed him what action he needed to take and what action 
the RO would take on his claim.  Specifically he was told 
that he needed to submit evidence showing and increase in 
severity of his current disability.  The RO obtained the 
veteran's service medical records, VA treatment records, 
letters from a private physician, and VA examinations in July 
1996, December 1998, November 2000, and November 2002.  
Additionally, the veteran testified at a personal hearing in 
August 1999.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

II.	Increased evaluation for residuals of a fractured 
right tibia and fibula

The veteran's service medical records show that he fractured 
his right tibia and fibula in a motorcycle accident on 
January 1, 1978.  The veteran was treated with external 
fixation via a Hoffman's device, and also underwent a bone 
graft operation to the posterior aspect of the tibia.  The 
veteran's leg was in a cast.  A service medical examination 
in January 1979 was within normal limits except that there 
was a skin rash on the veteran's lower right leg secondary to 
the veteran perspiring within his cast.  There was callus 
formation over the fracture site on the right tibia and 
because of the cast, there was no way to test the veteran's 
range of motion at the fracture site.  The veteran was able 
to walk and stand full weight bearing without difficulty.  X-
rays in January 1979 revealed excellent callus formation and 
evidence of bony union at the fracture site.  The veteran was 
granted service connection for residuals of a fractured right 
tibia and fibula and was assigned a 10 percent disability 
rating.  This rating was later increased to 20 percent

The veteran underwent a VA examination in July 1996.  The 
examiner noted that the veteran's right leg was one inch 
shorter than the left leg.  The examination revealed 
deformity of the right leg due to injury and surgery.  The 
veteran was able to walk without difficulty.  There was no 
swelling or tenderness.  The knee and ankle joints were 
normal with no tenderness and no deformity.  The right knee 
had a range of motion of flexion to 120 degrees and extension 
to 0 degrees.  The right ankle showed a range of motion of 10 
degrees of dorsal flexion and 15 degrees of plantar flexion.  
The diagnosis was a normal right knee, and a normal right 
ankle except for limitation of motion of the ankle.

In October 1998 the veteran filed a claim seeking an increase 
in the disability evaluation for the residuals of a fractured 
right tibia and fibula.  He cited periodic pain and swelling 
in his leg which caused him difficulty with his job as a mail 
carrier for the Post Office.  He stated he lost about 5 days 
a year because of the pain, and that his leg becomes infected 
each winter.

The veteran underwent a VA examination in December 1998.  The 
veteran complained of pain, and soreness in his leg.  The 
examiner noted a history of chronic osteomyelitis with flare-
ups about once a year.  The examiner noted that extended 
walking and standing aggravated the veteran's pain.  The 
examination revealed pain and tenderness of the lower right 
leg.  There was no evidence of any active or recurrent 
infection.  The right leg was approximately an inch shorter 
than the left, and there was approximately a half-inch 
atrophy of the right calf.  The diagnosis was residual 
postoperative compound fracture, right tibia/fibula with 
shortening and chronic osteomyelitis.  An X-ray revealed 
chronic osteoporosis of the right knee and ankle.

Letters from the veteran's private physician, Dr. Seifert, 
dated April 2, 1999 and May 1, 1999 state that the veteran is 
being treated for his right leg disability.  The physician 
indicates that the veteran has shortening of the right leg by 
1 3/8 inches and that his disability prevents him from 
walking long distances.  

The veteran testified at the RO hearing in August 1999.  He 
testified that he had pain in his right leg and difficulty 
walking after a long day but that he does not wear a leg 
brace or take any pain medication except for his back.  The 
veteran did say he uses a shoe lift to compensate for his 
shortened right leg.

The veteran underwent a VA examination in November 2000.  The 
examiner noted that the veteran has a history of acute 
osteomyelitis, with the last acute flare-up with drainage 
being in 1997 and the last flare up in the winter of 1998.  
The veteran complained of occasional aching and soreness and 
no more active flare-ups since 1998.  The veteran stated he 
does not take any medication for his leg.  The examiner 
reported that the veteran's right leg was 1 and 1/2 inches 
shorter than the left.  The report indicates that the veteran 
can actively do all normal daily activity.  The veteran does 
not use a cane or a brace to assist in walking.  The 
examination revealed that the veteran could walk and stand 
without assistance or aids.  His right lower leg showed 
multiple scars and a palpable defect over his fibula, 
approximately a 1/2 inch atrophy of the right calf and a 1 
and 1/2 inch shortening of the right leg.  There was no 
indication of any ulcerations or drainage and no evidence of 
any active infection.  The veteran had no pain in his right 
knee or ankle.  Muscle strength in the right leg was good.  
An X-ray, taken in November 2000, shows fracture deformities 
involving the right tibia and fibula.  Abundant callus 
formation was noted at the fracture sites.  No acute bony 
abnormality was noted.  The examiner provided a diagnosis of 
residual postoperative compound fracture, right tibia/fibula, 
with shortening and chronic osteomyelitis.

The veteran underwent a VA examination in November 2002.  The 
examiner noted the veteran complained so some aching, some 
pain, and some soreness and tenderness.  The veteran was 
using a shoe lift to compensate for his short leg.  The 
veteran was otherwise functioning well with his leg.  There 
was some generalized tenderness and soreness on examination 
but no evidence of redness, swelling, edema, or drainage at 
the time of examination.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  See 
also DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic code 5262 is utilized to rate impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, DC 5262 (2002).  Under 
this code, malunion of the tibia and fibula warrants a 10 
percent rating if there is slight knee or ankle disability, a 
20 percent rating with moderate knee or ankle disability, and 
a 30 percent rating with marked knee or ankle disability.  A 
40 percent rating is assigned if there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.  Id.

The words "slight", "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluation all of the 
evidence to the end that its decision is "equitable and 
just".  38 C.F.R. § 4.6 (2002).  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (2000).  Under 
Diagnostic Code 5260, limitation of flexion to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees will result in the assignment of a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation, and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, limitation of extension to 
20 degrees warrants a 30 percent evaluation, limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation, and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  
Under this code, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  Id.

Shortening of the leg is rated under Diagnostic Code 5275.  
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2002).  A shortening 
of 1 1/4 to 2 inches warrants a 10 percent rating, 2 to 2 1/2 
inches warrants a 20 percent rating, 2 1/2 to 3 inches is rated 
as 30 percent disabling, 3 to 3 1/2 inches warrants a 40 
percent rating, 3 1/2 to 4 inches is 50 percent disabling, and 
more than 4 inches and a 60 percent rating is assigned.  The 
rating for shortening of the leg is not combined with other 
ratings for fracture or faulty union in the same extremity.  
Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of higher than 20 percent under 
Diagnostic Codes 5260 or 5261.  The medical evidence 
demonstrates that the veteran had a limitation of flexion to 
120 degrees with some pain on motion.  In order for a 
disability evaluation of 30 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 15 degrees 
or less.  Thus, the Board concludes that a rating of  higher 
than the current 20 percent is not warranted under Diagnostic 
Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

In order for a disability evaluation of higher than 20 
percent to be assigned under Diagnostic Code 5261, extension 
of the left knee must be limited by more than 15 degrees.  
The medical evidence of record establishes that extension of 
the left knee is full.  Therefore, the Board concludes that a 
compensable rating is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Diagnostic Code 5262 provides a 20 percent rating for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  In order to meet the criteria for a higher 
evaluation under DC 5262 there must be evidence of a marked 
ankle or knee disability, or evidence of nonunion of the 
tibia and fibula.  There is no such evidence.  The veteran is 
able to walk without a brace or a cane.  He is capable of 
performing his duties as a mail carrier and has been 
performing them for some time.  He has essentially full range 
of motion of the knee and only a slight limitation of motion 
of the ankle.  At his most recent VA examination the veteran 
indicated that he does not feel constant pain in his leg and 
that he has not had a flare up in almost 3 years.  The X-rays 
demonstrate that he does not have nonunion of the tibia and 
fibula.  Based on all of the evidence, the Board finds that 
the veteran does not meet the requirement for a greater than 
20 percent disability evaluation under DC 5262 because the 
evidence does not show that his residuals of a fractured 
right tibia are manifested by marked knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262 (2002).

The highest possible rating for limitation of motion of the 
ankle is 20 percent and therefore a rating in excess of 20 
percent cannot be based on limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271 (2002).  In fact, the limitation 
of motion of the ankle is slight to moderate and would not 
support a rating in excess of 10 percent.  Id.

The veteran's right leg is approximately 1and 1/2 inches 
shorter than the left leg.  Under diagnostic code 5275, this 
shortening warrants a 10 percent disability and no more.  
38 C.F.R. § 4.71a, 5275 (2002).  The Rating Schedule also 
provides that a rating for shortening of the leg cannot be 
combined with other ratings for fractures or faulty union in 
the same extremity, therefore, a rating in excess of 10 
percent is not warranted under DC 5275.  Id.

There is no evidence of ankylosis of the ankle or the knee, 
therefore Diagnostic Codes 5256 and 5270 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5270 
(2002).

There is no evidence of instability or subluxation of the 
knee, therefore Diagnostic Code 5257 is not for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 20 percent for the 
residuals of a fractured right tibia and fibula.

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis or severe knee or ankle disability that would 
warrant a disability evaluation in excess of 20 percent.  The 
veteran  consistently complained for years of knee and leg 
pain and the Board does not doubt his assertions.  However, 
the most recent medical examination indicates very limited 
pain and soreness.  In addition, the medical evidence shows 
that he is able to function, he can walk and stand without a 
brace or cane.  He can perform his duties as a letter 
carrier.  The strength in his right leg is normal.  The VA 
examiner in November 2000 indicated that the veteran can 
perform normal daily tasks.  The Board finds that the 
criteria for a higher rating are not met or nearly 
approximated.  The Board finds that the overall disability 
picture, including pain in the right leg, most closely 
approximates a moderate knee or ankle disability and does not 
more closely approximate a marked knee or ankle disability 
with would warrant a higher than 20 percent rating.  
38 C.F.R. § 4.71a, DC 5262 (2002).

Therefore, based on the above, the Board finds that the 
criteria for a disability rating in excess of 20 percent for 
residuals of a fractured right tibia and fibula have not been 
met.  38 C.F.R. §§  3.321, 4.40, 4.45. 4.59. 4.71a, 
Diagnostic Codes (DC) 5256, 5257, 5260, 5261, 5262, 5270, 
5271, 5275 (2002).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's residuals of a fractured right tibia and fibula 
have caused marked employment interference or requires 
frequent medical treatment.  There is no evidence suggesting 
that the veteran is unemployed due to his disability and in 
fact he continues to work as a letter carrier.  Additionally, 
there is no evidence that he has been recently hospitalized 
for his residuals of a fractured right tibia and fibula.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fractured right tibia and fibula 
is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

